VEeSe T-18-25284 hi BSc 43s ‘Fiéows020 EMterea 10/38/20 14733:87

 

YOU ARE RECEIVING THE ENCLOSED DOCUMENTS BECAUSE THE CAPTIONED
DEBTORS, SEASONS CORPORATE LLC, ET AL., ARE OBJECTING TO YOUR PROOF OF
CLAIM FOR THE REASONS DESCRIBED IN THE ENCLOSED OBJECTION. YOU ARE NOT
REQUIRED TO RESPOND TO THE OBJECTION, BUT IF YOU DO NOT RESPOND, YOUR
CLAIM MAY BE DISALLOWED OR RECLASSIFIED AS PROVIDED THEREIN. YOU
SHOULD CONSIDER CONSULTING WITH AN ATTORNEY REGARDING THE OBJECTION

 

 

 

Nathan Schwed, Esq. Hearing Date: Dec.1, 2020
Peter Janovsky, Esq. Time: 3:00 p.m.

Robert Guttmann, Esq.

ZEICHNER ELLMAN & KRAUSE LLP

1211 Avenue of the Americas Objections Due: Nov. 24, 2020
New York, New York 10036 Time: 5:00 p.m.
Telephone:(212) 223-0400

Facsimile: (212) 753-0396

Counsel to the Debtors and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

In re: Chapter 11
SEASONS CORPORATE LLC, ef ail., Case No.: 18-45284 (nhl)
Debtors.! Jointly Administered

 

 

NOTICE OF HEARING ON DEBTORS’ SIXTH
OMNIBUS OBJECTION SEEKING TO DISALLOW CERTAIN

UNSECURED CLAIMS FILED AGAINST THE DEBTORS

 

| The Debtors in these Chapter 11 cases, together with the last four digits of their federal tax identification

numbers, are as follows: Blue Gold Equities LLC (7766), Central Avenue Market LLC (7961),
Amsterdam Avenue Market LLC (7988), Wilmot Road Market LLC (8020), Seasons Express Inwood
LLC (1703), Seasons Lakewood LLC (0295), Seasons Maryland LLC (1895), Seasons Clifton LLC
(3331), Seasons Cleveland LLC (7367), Lawrence Supermarket LLC (8258), Upper West Side
Supermarket LLC (8895), Seasons Property Management LLC (2672) and Seasons Corporate LLC
(2266) (collectively the “Debtors”).
DOC 440 ~=Filed iliZo/20 Entered Li/2o/20

10-49204-NNI| | ax QOI99
-18-45284-nhI Doc 436 Filed 10/30/20 Entered 10/30/20 14:33:57

PLEASE TAKE NOTICE, that upon the Sixth Omnibus Objection
Seeking To Disallow Certain Unsecured Claims filed Against the Debtors (the “Sixth
Objection’), Seasons Corporate LLC and its affiliates, as debtors and debtors in
possession (the “Debtors”), by and through their attorneys, Zeichner Ellman & Krause
LLP, will move at a hearing to be held remotely before the Honorable Nancy H. Lord,
United States Bankruptcy Judge, on December 1, 2020 at 3:00 p.m. (the “Hearing”) on
the Sixth Omnibus Objection to claims that are (i) duplicate and/or have been amended;
(i1) satisfied, assumed and/or cured, (iii) not reflected in the Debtor’s books and records,
or (iv) reduced (collectively, the “Disputed Claims’) as set forth in Schedule 1 to the
Proposed Order attached as Exhibit A to the Omnibus Objection. A copy of the Sixth
Objection and all Exhibits, including the Proposed Order and Schedule 1, is enclosed with

this Notice.

PLEASE TAKE FURTHER NOTICE that anyone wishing to

participate in the Hearing shall comply with the following instructions:

Dial in Number 888-363-4734

Access Code — 4702754

Announce who you are each time before speaking

Avoid the use of a speaker phone (use a landline if possible)

All persons not speaking should mute their phones

Speak up and enunciate so that you can be heard and understood.

AwPwn nm

PLEASE TAKE FURTHER NOTICE, that responses, if any, to the
relief requested in the Sixth Objection must be: (4) electronically filed with the

Bankruptcy Court; and (ii) emailed to nschwed@zeklaw.com, knash@gwfglaw.com and
Ease 1-18-26284-Nhi DSe436 ‘Fie UBO20 ‘EMeed 10/38/20 14:33:87

Rachel. Wolf@usdoj.gov so as to be received no later than 5:00 p.m. on November 24,

2020.

PLEASE TAKE FURTHER NOTICE, that the Hearing may be

adjourned without further notice other than the announcement of such adjournment in

open Court.

PLEASE TAKE FURTHER NOTICE, that you need not appear at the

Hearing if you do not object to the relief requested in the Sixth Objection.

Dated: New York, New York
October 29, 2020

4851-5281-6080, v. 1

ZEICHNER ELLMAN & KRAUSE LLP

/s/ Nathan Schwed
Nathan Schwed

Peter Janovsky

Robert Guttmann

1211 Avenue of the Americas
New York, New York 10036
Telephone: (212) 2230400
Facsimile: (212) 753-0396

Counsel to the Debtors and Debtors in
Possession
Ceael1+10-45264nA" DebGs64 Fifa ese/e8 ENFEE 20/30/29 PessioP

 

YOU ARE RECEIVING THE ENCLOSED DOCUMENTS BECAUSE THE CAPTIONED
DEBTORS, SEASONS CORPORATE LLC, ET AL., ARE OBJECTING TO YOUR PROOF
OF CLAIM. TO LOCATE YOUR CLAIM, REFER TO SCHEDULE 1 TO EXHIBIT A TO
THE OBJECTION. A COPY OF THE PROOF OF CLAIM IS ATTACHED AS EXHIBIT B

 

 

 

TO THE OBJECTION
Nathan Schwed, Esq. Hearing Date: Dec. 1, 2020
Peter Janovsky, Esq. Time: 3:00 p.m.

Robert Guttmann, Esq.

ZEICHNER ELLMAN & KRAUSE LLP

1211 Avenue of the Americas Objections Due: Nov. 24. 2020
New York, New York 10036 Time: 5:00 p.m.
Telephone:(212) 223-0400

Facsimile: (212) 753-0396

Counsel to the Debtors and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

In re: Chapter 11
SEASONS CORPORATE LLC, et al., Case No.: 18-45284 (nhl)
Debtors.' Jointly Administered

 

 

DEBTORS’ SIXTH OMNIBUS OBJECTION: TO UNSECURED CLAIMS
FILED AGAINST THE DEBTORS THAT ARE AMENDED OR DUPLICATE,
SATISFIED, NOT REFLECTED IN THE DEBTORS’ BOOKS AND RECORDS,
OR REDUCED

 

I

The Debtors in these Chapter 11 cases, together with the last four digits of their federal tax identification
numbers, are as follows: Blue Gold Equities LLC (7766), Central Avenue Market LLC (7961),
Amsterdam Avenue Market LLC (7988), Wilmot Road Market LLC (8020), Seasons Express Inwood
LLC (1703), Seasons Lakewood LLC (0295), Seasons Maryland LLC (1895), Seasons Clifton LLC
(3331), Seasons Cleveland LLC (7367), Lawrence Supermarket LLC (8258), Upper West Side
Supermarket LLC (8895), Seasons Property Management LLC (2672) and Seasons Corporate LLC
(2266) (collectively the “Debtors”).
| Dod 436-1" Filed 10/30/20 “Entered TUSU720 14:33°57

TO: HONORABLE NANCY H. LORD,
UNITED STATES BANKRUPTCY JUDGE:

Seasons Corporate LLC and its affiliates, as debtors and debtors in
possession (the “Debtors”), by and through their attorneys, Zeichner Ellman & Krause
LLP, respectfully submit this Sixth omnibus objection to certain unsecured claims (the
“Sixth Objection’) pursuant to Sections 105(a) and 502 of title 11 of the United States
Code (the “Bankruptcy Code”), and Rule 3007 of the Federal Rules of Bankruptcy
Procedure (the “Bankruptcy Rules”), requesting an order, substantially in the form
attached hereto as Exhibit A (the “Proposed Order’), (i) disallowing and expunging
certain amended and/or duplicate claims (the “Duplicate Claims”); (ii) disallowing and
expunging certain claims that have been satisfied, assumed and/or cured (the “Satisfied
Claims”); (iii) disallowing and expunging claims not reflected in the Debtors’ books and
records (the “Records Claims”), or (iv) reducing certain claims (the “Reduced Claims”
and, together with the Duplicate Claims, the Satisfied Claims and the Records Claims,
the “Disputed Claims’’), and in support of this Sixth Objection, the Debtors respectfully

state:
JURISDICTION AND VENUE

1. This Court has jurisdiction to consider this Motion under 28 U.S.C.

§§ 157 and 1334. This is a core proceeding under 28 U.S.C. § 157(b).

2. Venue in this district is proper under 28 U.S.C. §§ 1408 and 1409.
Cassel tt84sreaAN! DROASES Fea 20/60/20 Entered ToMiway eseop

3. The statutory predicates for the relief requested in this Objection

are Bankruptcy Code §§ 105 and 502, Bankruptcy Rule 3007, and Local Rule 3007-1.

BACKGROUND

4, On September 16, 2018, each of the Debtors filed a voluntary
petition for relief under chapter 11 of the Bankruptcy Code with the United States
Bankruptcy Court for the Eastern District of New York.? The Debtors operated a chain
of kosher supermarkets in New York, New Jersey and Maryland under the “Seasons”

name.

5. On September 18, 2018, the Court entered an Order granting the
Debtors’ motion for joint administration of their cases and designated Seasons Corporate

LLC (18-45284) as the lead case. [Dkt. 19].

6. The Debtors continue to be in possession of their assets and to
manage their property as debtors in possession pursuant to Sections 1107(a) and 1108 of

the Bankruptcy Code.

7. On September 26, 2018, the United States Trustee appointed a

Committee of Unsecured Creditors (the “Committee”) for the Debtors.

8. Additional factual background regarding the Debtors, including

their business operations, their capital and debt structures, and the events leading to the

 

2 On November 14, 2018, Seasons Property Management LLC filed its voluntary petition.
case T-18-4B284-nnl Doc 436-1 | Filed 10730720 “Entered 10730720 1473357

filing of their bankruptcy cases, is set forth in detail in the Amended Declaration of Joel

Getzler filed in the Seasons Corporate LLC case [Dkt. 34].

9, On April 16, 2019, the Court entered an Order Establishing
Deadlines for Proofs of Claim and Approving the Form and Manner of Notice Thereof
(the “Bar Date Order”), which stated in part:

ORDERED, that except as otherwise provided herein, all

persons and entities, (including, without limitation,

individuals, partnerships, corporations, joint ventures,

trusts and governmental units) that assert a claim, as

defined in section 101(5) of 11 U.S.C. §§ 101 et seq. (the

“Bankruptcy Code”), against the Debtors that arose prior

to the filing of this Chapter 11 petition on September 16,

2018, shall file a proof of such claim in writing so that it is

received no later than 5:00 p.m. on June 7, 2019 (the
“Bar Date”).

[Dkt. 310].

10. No trustee or examiner has been appointed in any of the Debtors’

Chapter 11 Cases.
RELIEF REQUESTED

11. By this Sixth Objection, and for the reasons described more fully
below, the Debtors object to each of the Disputed Claims pursuant to Sections 105(a) and

502 of the Bankruptcy Code and Bankruptcy Rule 3007.
Case 1-Llo-45204-nnl DOC 440 Filed llizo/20 Entered Lif/2o/20 15°0U0l55
Case 1-18-45284-nnt Doc 436-1 Filed 10/30/20 Entered 10/30/20 14:33:57

BASIS FOR THE RELIEF REQUESTED

12. Bankruptcy Code § 502 provides that a debtor may object to the

allowance of a proof of claim filed under Bankruptcy Code § S01.
13. Moreover, Bankruptcy Rule 3007(a) states that:

[a]n objection to the allowance of a claim shall be in
writing and filed. A copy of the objection with notice of the
hearing thereon shall be mailed or otherwise delivered to
the claimant . . . at least 30 days prior to the hearing.

14. As set forth in Bankruptcy Rule 3001(f), a properly-executed and
filed proof of claim constitutes prima facie evidence of the validity and the amount of the
claim under Bankruptcy Code Section 502(a). See In re Marian T. Vanegas, 290 B.R.
190, 193 (Bankr. D. Conn. 2003); Jn re Rockefeller Ctr. Props., 272 B.R. 524, 539 n.13

(Bankr. S.D.N.Y. 2000).

15.  Toreceive the benefit of prima facie validity, however, “the proof
of claim must ‘set forth facts necessary to support the claim.’” Jn re Marino, 90 B.R. 25,

28 (Bankr. D. Conn. 1988) (citations omitted).

16. Aparty objecting to the proof of claim must only provide evidence
sufficient to negate the prima facie validity of the claim by refuting one or more of the
facts filed in the claim. See In re Waterman Steamship Corp., 200 B.R. 770, 774-75
(Bankr. S.D.N.Y. 1996). Once this occurs, “the burden reverts to the claimant to prove

the validity of the claim by a preponderance of the evidence.” Jn re WorldCom, Inc., No.
Case 1-Llo-45204-nnl DOC 440 Filed liiz2o/20 Entered Lifeo/c0 150055
Case 1-18-45284-nhI Doc 436-1 Filed 10/30/20 Entered 10/30/20 14:33'5/7

02-13533, 2005 WL 3832065 at *4 (Bankr. S.D.N.Y. 2005) (quoting Jn re Allegheny
Int’l, Inc., 954 F.2d 167, 173-74 (3d Cir. 1992)); see also In re St. Johnsbury Trucking
Co., 206 B.R. 318, 323 (Bankr. S.D.N.Y. 1997) (“The claimant must prove the claim, not

sit back while the objector attempts to disprove it.””) (citations omitted).

OBJECTIONS TO CLAIMS

17. The Debtors are required, under Bankruptcy Code § 704(a)(4), to
examine proofs of claim and object to the allowance of any proof of claim that is
improper. In furtherance of these duties, prior to this Objection and since the Bar Date,
the Debtors’ professionals, in conjunction with the Committee’s professionals, have
examined, analyzed and reconciled the Claims and any supporting documents as
maintained by Omni Management Group, Inc., the Court appointed claims agent
(“Omni”), against the Debtors’ books and records (the “Reconciliation”). The
Reconciliation determined that the Disputed Claims set forth on Schedule 1 to Exhibit A

should be disallowed or reduced as follows:

(a) Amended and/or Duplicative Claims. Certain Disputed

 

Claims were similar, or in most cases, identical to others filed by the same claimant,
and/or were claims later amended based on the same asserted amounts. See, e.g., In re
Handy Andy Home Improvement Ctrs., Inc. , 222 B.R. 571, 575 (Bankr. N.D. Ill. 1998)
(“it is axiomatic that one cannot recover for the same debt twice”). The Duplicative
Claims on Schedule 1 to Exhibit A will be disallowed, with one remaining claim allowed,

subject to further review and possible objection on other grounds.
Cassis 45264nn” DoCas6-1 ESO 10/30/20 ENEIER torsos 147357?

(b) Satisfied, Assumed and Cured Claims: Certain Disputed
Claims were satisfied, assumed, and/or cured and will therefore be disallowed. The

Satisfied Claims on Schedule 1 to Exhibit A will be disallowed.

(c) Claims not reflected_on the Debtors’ books and records:
The Reconciliation also showed certain claims were not reflected in the review of the
Debtors’ books and records. The “Records Claims” on Schedule 1 to Exhibit A will be

disallowed.

(d) Claims allowed in a reduced amount: The Reconciliation
also showed certain claims should be reduced to a lower amount than in the filed Proof
of Claim. The Reduced Claims on Schedule 1 to Exhibit A will be reduced to the amount

set forth in the column under the heading “Proposed General Unsecured Amount.”

18. Schedule 1 to Exhibit A also includes a column identifying the

claims, if any, remaining on file after the actions taken above.

RESERVATION OF RIGHTS

19. Without limiting the generality of the foregoing, the Debtors
specifically reserve the right to amend this Sixth Objection, file additional papers in
support of this Sixth Objection or take other appropriate actions, including to: (i) respond
to any allegation or defense that may be raised in a response filed by or on behalf of the
claimants or other interested parties; and/or (i1) object further to any claim for which a

claimant provides (or attempts to provide) additional documentation or substantiation;
Case 1-Llo-45204-nnl DOC 440, Filed lilizo/20 Entered lifeo/e0 15°00l55
Case 1-18-45284-nnI_ Doc 436-1 Filed 10/30/20 Entered 10/30/20 14:33:57

and/or (iii) object further to any of the Disputed Claims based on additional information
that may be discovered upon further review by the Debtors or through discovery pursuant

to the Bankruptcy Rules.
SEPARATE CONTESTED MATTER

20. To the extent that a response is filed regarding any Disputed Claim
identified in Schedule 1 to Exhibit A, and the Debtors are unable to otherwise resolve the
claim, each such claim, and the objection by the Debtors to each such claim asserted
herein, shall constitute a separate contested matter as contemplated by Bankruptcy Rule
9014. Any order entered by the Court regarding any individual objection asserted in the

Sixth Objection shall be deemed a separate order with respect to each affected claim.
OMNIBUS OBJECTION
21. Bankruptcy Rule 3007(f) provides that:

[t]he finality of any order regarding a claim objection
included in an omnibus objection shall be determined as
though the claim had been subject to an individual
objection.

22. In accordance with Local Rule 3007-1, each Claimant is being
served with a copy of this Objection and Exhibit A and B hereto. Exhibit A consists of a
Proposed Order and appends Schedule 1, which includes the respective Claim or Claims
subject to this Objection. Exhibit B consists of a copy of the Claim or Claims subject to

this Objection.
Ceaseitigssveasnnn! Dgeaséa TFIRG Toee/zQ ENTER 10/40/29 IE syyp

23. Schedule | to Exhibit A sets forth for each Disputed Claim, the (a)
assigned claim number of each claim; (b) name of the creditor; (c) name of the Debtor
against whom the claim was asserted; (d) amount of the claim filed; (e) proposed general
unsecured amount of the claim; (f) proposed treatment of the claim; and (g) basis for the

objection and treatment of the claim.

24. Each claimant receiving this Objection should review Schedule 1
to Exhibit A to locate its name to determine the nature of the Debtors’ objection and the

relief that it is seeking.

NOTICE

25. Notice of this Sixth Objection will be given to: (i) the claimants
listed on Schedule 1 to Exhibit A; (ii) Counsel to the Committee and (iii) the Office of

the U.S. Trustee. The Debtors submit that no other or further notice need be given.

NO PRIOR REQUEST

26. No previous request fer the relief sought herein has been made by

the Debtors to this or any other court.
O12 Entered Lifeo/e20 1500155

1 WOC 440, FI Li Z0/20
d 10/30/20 Entered 10/30/20 14:33:57

10-49204-NN 1€
Case 1-18-45284-nhI Doc 436-1 Fil

CONCLUSION

WHEREFORE, the Debtors respectfully request that the Court: (i) grant
this Objection; (ii) enter an order substantially in the form annexed hereto as Exhibit A,
which seeks the disallowance of each Claim listed on and in accordance with Schedule 1
to Exhibit A; and (iii) grant the Debtors such other and further relief as the Court deems

just and proper.

Dated: New York, New York
October 29, 2020

ZEICHNER ELLMAN & KRAUSE LLP

/s/ Nathan Schwed
Nathan Schwed

Peter Janovsky

Robert Guttmann

1211 Avenue of the Americas
New York, New York 10036
Telephone: (212) 2230400
Facsimile: (212) 753-0396

Counsel to the Debtors and Debtors in
Possession

4813-2852-9360, v. 1

10
Case 1-Llo-40204-nnl DOC 440 Filed lifzo/20 Entered Li/2o/20 15°0Ul55
Case 1-18-45284-nnl Doc 436-2 Filed 10/30/20 Entered 10/30/20 14:33:57

EXHIBIT A
Case 1-1Lo-45204-

not Doc 440, Filed li/20/20 Entered Lifeo/eO 15'0U0'55
Case 1-18-45284-nhI =D

oc 436-2 Filed 10/30/20 Entered 10/30/20 14:33:57

Nathan Schwed, Esq. This Order relates to a hearing
Peter Janovsky, Esq. held on
Robert Guttmann, Esq.

ZEICHNER ELLMAN & KRAUSE LLP
1211 Avenue of the Americas

New York, New York 10036
Telephone:(212) 223-0400

Facsimile: (212) 753-0396

Counsel to the Debtors and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

In re: Chapter 11
SEASONS CORPORATE LLC, et al., Case No.: 18-45284 (nhl)
Debtors.' Jointly Administered

 

 

ORDER SUSTAINING DEBTORS’ SIXTH OMNIBUS OBJECTION: TO

UNSECURED CLAIMS FILED AGAINST THE DEBTORS THAT ARE

AMENDED OR DUPLICATE, SATISFIED, NOT REFLECTED IN THE
DEBTORS’ BOOKS AND RECORDS, OR REDUCED

Upon the Debtors’ Sixth Omnibus Objection to Claims (the “Sixth

Objection”)” that are (i) duplicate and/or have been amended (the “Duplicate Claims”);

 

' The Debtors in these Chapter 11 cases, together with the last four digits of their federal tax identification

numbers, are as follows: Blue Gold Equities LLC (7766), Central Avenue Market LLC (7961),
Amsterdam Avenue Markei LLC (7988), Wilmot Road Market LLC (8020), Seasons Express Inwood
LLC (1703), Seasons Lakewood LLC (0295), Seasons Maryland LLC (1895), Seasons Clifton LLC
(3331), Seasons Cleveland LLC (7367), Lawrence Supermarket LLC (8258), Upper West Side
Supermarket LLC (8895), Seasons Property Management LLC (2672) and Seasons Corporate LLC
(2266) (collectively the “Debtors”).

Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Sixth
Objection.
Case 1-Llo-45204-nnl DOC 440 Filledllizo/20 Entered Li/2o/20 15°'0UlS5
Case 1-18-45284-nhnI Doc 436-2 Filed 10/30/20 Entered 10/30/20 14:33:57

(ii) satisfied, assumed and/or cured (the “Satisfied Claims’), (iii) not reflected in the
Debtor’s books and records (the “Records Claims”), or (iv) reduced (the “Reduced
Claims” and, together with the Duplicate Claims, the Satisfied Claims and the Records
Claims, the “Disputed Claims”), and the Court having jurisdiction to consider the Sixth
Objection and the relief requested therein in accordance with 28 U.S.C. §§ 157 and 1334;
and consideration of the Sixth Objection and the relief requested therein being a core
proceeding pursuant to 28 U.S.C. § 157(b); and venue being proper before this Court
pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper notice of the Sixth
Objection having been provided, and no other or further notice of the Sixth Objection
being necessary; and the Court having considered the Sixth Objection, and any responses
thereto; and it appearing that the relief requested therein is in the best interests of the
Debtors and their estates, creditors, and all other parties in interest; and after due

deliberation thereon and good and sufficient cause appearing therefore,

IT IS HEREBY ORDERED THAT:

1. The relief requested in the Sixth Objection is granted to the extent

provided herein.
CARS TS See I =— BE 436-2 fed HEMeEVO KBIREREd LU;BO/20! Pa8EI97

2. The Claims listed on Schedule | hereto as “Amended” or “Duplicate”
in the column under the heading “Basis for Objection,” are disallowed and expunged in
their entirety; provided however, that the relief granted herein shall have no effect on the

surviving claim listed under the heading “Basis for Objection.”

3. The Claims listed on Schedule | hereto as “Assumed and Cured and/or
Paid” in the column under the heading “Basis for Objection” are disallowed and expunged

in their entirety.

5. The Claims listed on Schedule | hereto as “Books and Records” in the
column under the heading “Basis for Objection” are disallowed and expunged in their

entirety.

6. The Claims listed on Schedule 1 hereto as “Reduced” in the column
under the heading “Basis for Objection” are reduced to the amount set forth in the column

under the heading “Proposed General Unsecured Amount.”

8. The Clerk’s Office is authorized and directed to modify the official

claims registry for the Debtors, as appropriate, in compliance with the terms of this Order.

9. Each Disputed Claim and the objections filed by the Debtors to such
claim, as addressed in the Sixth Objection and as set forth on Schedule | hereto,

constitutes a separate contested matter as contemplated by Bankruptcy Rule 9014.
Case 1-Llo-40204-nnl DOC 440 Filed lilfzo/20 Entered Lif/2o/20 15°0Ul55
Case 1-18-45284-nhi Doc 436-2 Filed 10/30/20 Entered 10/30/20 14:33°5/

10. This Order shall be deemed a separate Order with respect to each
Disputed Claim. Any stay of this Order pending appeal by any claimants whose claims
are subject to this Order shall only apply to the contested matter which involves such
claimant and shall not act to stay the applicability and/or finality of this Order with respect

to the other contested matters listed in the Sixth Objection or this Order.

10. The terms and conditions of this Order are effective immediately upon

entry.

11. This Court shall retain jurisdiction with respect to all matters arising

from or related to the implementation of this Order.

4837-5814-5232, v. 1
Doc 440 «~Filed ii/20/20 Entered Lifeo/20 15°0UlS5

Case 1-Lo-49204-nnl

740 T ae

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[e4auay pasodoig

 

jessuay pall

 

 

 

9OT Wile|a Aq papuawy mo}lesiq]00°0S 09°6T9‘VTS a}esodio suoseas sJoyNquisiq 6£9

Paid Ly/UYOY [aesey
6E WIe|D yo ayeo1jdnq Mol|esiq| 00'0S GETLELSS ajesodiop suoseas dod We|5 Ayjeno €)
6E Wle|d Jo 93e91|dNg MoO||eSIq|00'0S GE CLELSUS a}es0dsop suoseas dio) He|D Ayjeno ae)
6€ We} Jo ajealj|dnq MO]|€SIG|00'0S SE CLE LSPS a}esodjoD suoseas dio9 He|D Ayjeno 9TD
6€ Wie}d Jo aye!|dngq Mo}]eS1G|00°0S GE CLE'LSVS a}e10djoD suoseas dioy eID Ayjeno STD
6E WIe|d Jo ajea|dnq MO]|2S1G|00'0$ SE 7LE‘LSVS a}e10d10D suoseas dog He]D Aweno gE
6€ Wie|d yo a}eojdnq MoO||2SIq|00°0S SECLE'LSVS a}e10ds05 suoseas dso} He[D Awjeno 972)
GE WIe|D Jo ajeal|dng mojlesiq]|00°0S SECLE'LSVS 3 }e€J0d.109 Suoseas dioy HeI|D Aywjeno €v2
6E WIPID oO ayeaI|dNnq Mo||eSIG|00°0S SE'CLE'LSVS 9}e10d103 suoseas diop He|D Ayjeno S72
6E WIe|d yo ajea|dnq Moj|eSIq|00°0$ GSETLELSS ayesodsoD suoseas dion 2/5 Ajend €€TD
6E wield Jo ayeaij|dng Moj|esiq|00'0S GECLE'LSVS a}e10d 10} suoseas dio} 332)5 Awjend 99
6E Wle[d Jo ajed1|dNq MO}|eSIq|00'0S GECLE'LSS ayesodjoD suoseas dioD Ne|D Ayjeno 61D
6E WIe|D Jo ayedI|\dnq Mo||eS1G|00'0S SECLE'LSVS a}e1odso suoseas diop 13e8{5 Ayjeno 87)
Ov WIe|D Jo aye>1\dnq MO||ESIG|O0'0S €0'V6S‘0VCS ayejodsoD suoseas dio9 332/59 Ayjeno v2
Ob Wield Jo ajea1I\dng Moylesiq]O00'0S €0°76S‘0v7ZS ayesodio) suoseas dioy e]5 Ayjeno ve)
Or Wiles jo ayea1;dngq Mo||eSIq|00°0S €0°V6S ‘OVS ajeJ0d1oD suoseas diop We] Awjeno 61)
Of Wied Jo ayes!|\dnq MO|[eSIq|00'0$ €0'V6S'‘0V7S a}eJod1op suoseas doa 13e/5 Ayweno 819
Or Wield jo ayed|\dnq MO||ESIQ|00'0S €0'V6S‘0VZS a}e10d10D suoseas dio} 1e{5 Awend OvD
Of Wie}> Jo ajea11dng MoO|[eSIG|00'0S €0'v6S ‘OVS ajelodsop suoseas dioD 3e]5 Ayjeno 872)
Or Wied Jo ayea1|dng mot[esig|00'0$ €0'V6S‘00ZS ajelodioD suoseas duo} 2/5 Ayjeno 9rD
OF wie]d Jo ajyealjdnq mMotfesiq|00'0S €0'v6S ‘Obs ajelodioD suoseas dso> 73e/5 Ayjeno 97)
Or Wiles jo ayeojdng Mo|[eSIG|00'0S €0'v6S‘0v~S ayesodioD suoseas do 12/9 Aujend vETD
Ov Wiel Jo ayeaj|dnq Mo|[2S1G|00'0S €0'v6S'0v7S a}e1OdJOD suoseas dsop He|D AwenD 4)
Or Wied yo ayeajdng MoO||eSIG|O0'0S €0'V6S‘0V7S 31eJ0dJoD suoseas diop Ne|D Aywjeno oz
Ov Wield Jo ayea!\dnq mo||esiq|00°0S €0'V6S‘OV7S ajeJOdJoD suoseas do9 12/9 Ayjeno 67)
Ep Wiles yo ayeajdnq mMoj|eSIq|00'0S 67°606‘099$ ayes0dioy suoseas djoD 17e2]5 Aujend 99
Ev wield Jo ajyeaijdnq mo||esiq|00'0S 67°606‘099S a}e10dj0D suoseas diop We|D Aujeno G7
Ey wiles Jo ajeajdnq MoO]]2S1q]00'0S 67'606'099$ 9}e10d10} suoseas dioD We|D Aujend oz
Ev Wie|d yo ajeoijdnq mo||esiq|00°0S 67°606‘099S a}e10dJOD Suoseas dsoD 32/5 Aujeno 0c)
Ep wiles yo ajeaydnq Mojlesiq|00°0S 67°606‘099S aje10djo0j suoseas diod He|D Aujeno Tp
Ev Wield jo ajesijdnq Mo|jesiq|00'0$S 67'606‘099$ a}esodioy suoseas dioD He|D Aywjeno 0g)
Ev wie|> Jo ayesidnq mo|tesiq|00'0$ 67'606‘099S aje10d.410D suoseas dio} e/5 Ajeno 679
€b wie Jo ajea!|dng MO][ESIG|O0'0S 67'606'099S ayesodiop suoseas doy e/D Ayeno 1@)
€v wile[D Jo ayeo|dnq MoO||2S!G]00'0S 676060995 aje1odsoD suoseas dio} He/D Ayjend 9€TI
Ep Wied Jo ajeajdnq MoO]|2S1G|00°0S 67'606‘099$ a1eJOdJoD suoseas dsop yeID Ayjeno 82
Ey wed Jo ayeajdnq Mo||2S1G|00°0S 67'606'099S 3}e10d10D suoseas dioD He|9 Ayjeno 722
€p wield jo ayeaijdng MoO||2S10|00°0S 67 '606‘099$ 91eJ0d109 suoseas dso5 73e/5 Ayjeno TED
quatudinba MO||2SIG|00'0S QT O00‘EES DTI OE! anuaay jesjuaD “Du] BuljUaY erT2

dAeY JOU SBOP JOJGQaq ‘pauunsse - asea] YInNIL NIL VdIAIaS IIIGNd
uolalqo 40) siseg quawijeeas) pasodosg | JUNowy painsasun | JUNOWY peinosasun 40199q 40 ps1 “ON WiejD

 

SWIVID GAYNDASNN OL NOILDIrdO SNEININIO JAILLNVLSANS-NON

(GAYSLSININGY ATLNIOS) p87SP-8T ‘ON ASV)

“Ww 1d ‘ALVe¥OddOO SNOSWA4S

IGEEVT OZINEIOT D8IBUW>ANZINEINT DalI4 = 7-9FS7 900s IUU-vR7Gb-RT-T ase

 
Doc 440 «~Filed ii/20/20 Entered Lifeo/20 15°0UlS5

Case 1-Lo-49204-nnl

Z 40 Z adeg

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

je49uay pasodoig

 

Je1aus5 palit

 

 

 

dO} YSWISH - ZH Wield fo ayeajdnqg moyesia|O0'OS LO'VLY'SEES JT] puejanayD suoseas ZUAOYJOg UsW]eZ D
uoou Aep Mo||eSIq}00'0S Ov'6ES'8ZS ITI pue|Ale|| suoseas spseyaly Aleysez 69
3S41J 0] JUeNsund pled ‘sasuadxa aahojdwy
UOIZOW Yd 0} JUeENSINd pled Mol[esia|00'0S 8ZL°StO'6TS a}eiodsoD suoseas Duy OD eoNpold AsTYA 9€9
pally 932] “Wie)> 0} paysejje Loddns on Molesiq| OT'9ZL'7S 00°000‘07$ ayelodioD sucseas ssold YsIMaf oy] 09TD
peaind pue powunssy MO|JESIG|OO'OS TO'EZ9°99SS JT1 exJeWIadns apis isa~y soddn Auedwos) °5°9°D aul gD
8 wed Jo aeoydnq MoO}1eSIq|00°0S TO"E79‘99SS ajelodsoD suoseas Auedo) “9°33 aul voto
O€ Wield Jo ajer1|dnq MO\|eSIG}00'0S 00°000‘00S$ a}e10d4oD suoseas ulf ZEWe) 60TD
O€ Wied Jo ajeajdng MoOj|eS1G|00°0S 00°000‘00S$ 93210010} suoseas ulf ZEWE] 8013
Spaad0jd SOUeINSU! 0} PayLUut] LUIE|D MO}|2S1q|00°0S 00°000‘00s$ 371 satunby ploy anig Ulf ZEW] O€9
VT wiles jo ayeaijdnq Moj|eSIq|00"0S L6°ES9‘TES a}e10djop suoseas “py ‘Jos Jadns $7
PT weld Jo ayeatjdnq MO]|2S10|00°0S L6°€S9'ZES a}esodioD suoseas "py] ‘jos Jedns 812
VT wield Jo aqeal|dng Moj]|eS1q|00°0S L6°ES9‘ZES ayesodso suoseas "pr ‘los Jadns £t)
VL wie[a jo ayeadnq MoOjleS!IG|00'0S L6°€S9'ZES - a}e40d10D suoseas “py ‘jos dedns 8st)
VT wield jo ayeaydnq MO}I|ESIG|O0'0S L6°€S9'CES 9}eJ0d105 suoseas “pr [os Jadns véo
Z wiejo jo ayeatjdnq MO||es!iq|00'0S LO vLb'SEES ITI puejAleij| suoseas AiO} YSIUNAH SOiLUO|YS 8T2
Z Wied Jo ajed!|dNg MO||2SIG}00'0S LOVLU'SEES 3T1 poomuj ssaidxq suoseas dJOD YSIWUIa} Sa!WO|Ys ST)
Z wield jo ajyeaydng MoOl|eSIG|00°OS L9'vLy'SEES JT] }oxJeWadns apis yse/M Jeddn dJoD YsiulaH Salwo[ys eT)
Z wie|a jo azea!|\dng Mol|esiG|00°0S LO VLU'SEES JT] YOY! SUOSeaS dio} Yysiulay selWwo[ys 99
Z wle|> Jo ajeoljdnq Mo}|eSIq|00°0S LO'VLY'SEES JT1 OAL) SNUeAy [e41]U3) 40} YSIWIaH SalLUO|YS ECD
Z Wied JO azedI|dnq Mojlesig|00°0S LO'vLy'SEES JT] PooMmMaryey] SUOSeaS dio} YsIWIa} SsIWO|YS Tv
Z Wiepo jo azeo1|dNnq MoO}IeS1d|00°0S LOVLY‘SEES JT1 AOHJEW) PLOY JOTI dJo> YsIWiaH Satwo|ys TcD
@ wed Jo ajed!|dnq Mo]|2S1q|00°0$ LO'VLY'SEES 9}e10d10D suoseas G10} YSILWNS} Sa!WUO|YS 6¢cT)
Z Wilejo Jo azed11dNq moljesiq|00'0S L9'VLY'SEES O71 WaxJeWAdNs adusiMe] 10> YSILUISH SalWO|4s STD
Z Wie] Jo ajer!}dng MO]|2S1G|00°0S L9'vLv'SEES DT12142) snusAy WeploswUy dio} YsIUlaH Sa!LUO[Y4s veo
Z wie|9 Jo ayeai|dnq Mo||eS1G|00'0S LO'VLY'SEES O71 seinby pjoy ang dso Ysiwla} salwojys SED
Ov Wie|> Jo ajeaI\dnq MO||eSIG|}00'0S ESBS‘ TS IT] LeEWUAdns apis Isom saddn “oul ‘Auaaljaq Aeq ewes 69
Ov wield Jo a1e3!\dnq Moj|esIg}00°0$S 6ELVT‘LS DT] UOY!|D suOseaS “Du ‘Alaatjaq Aeg awes 6c)
Ov wiep Jo aze21\dnq Moj||eSId|00°0$ ES 8vS'THS 371 e442) SNUSAY WePJo SU “2u| ‘Alaaijaq Aeq awes 81D
Sc wile] Jo ayeaI|dnq MOIESI|O0°0S SEBEV'8TS ITI OIE PEOY JOWIIAA dio> Jaded 13S TED
7¢ wile|a Jo ayeaIjdnq MO|[ESIG]OO'0S 9L°797‘80TS ITI s2121INbQ ploy anig JT1 Ad¥ 8D
syUNOWe s]UNO ajqnop 40d Mo||e pue sanpay| 67° 07Z'6TS Sr'066'TES OT] pue|Alew suoseas ‘Qu ‘BuOO]4 ZY 0@D
UOI}IaIGO Joy siseg quaUyeas, pesodosg | JUNOWY peinsasuN | JUNOWY peinoesup 4071G99q 40}IPa1D ‘ON WIE}D

 

TEAM LT ATFINAINT ANINUIS

SIIVID GAYNDIASNN OL NOILDAO SNEINAO JALLNVLSANS-NON

(Ga¥dLSININGY ATLNIOS) ¥87SP-8T ‘ON ASVD

“Ww 1a ‘ILVeYOdYOD SNOSV3S

ATFINOINT ANNI 1

TFAOL ANM

HLA OAT HT ACN

 

 
Cae LIS ABZEAHH SE 436-3 Filka rorserz0 ERterea rorsor2u T4337

EXHIBIT B
Case 1-Llo-40204-nnl DOC 440 Filed lifzo/20 Entered Lif2o/20 15°0UlD5

Fill in this information to identify the case

 

Debtor1 | Seasons Property Management LLC

 

FILED

United States Bankruptcy Court for the: District of JUN 0 6 2019
Case number 18-46618

Debtor 2
(Spouse, if fling)

 

 

By Rust / Omni, Claims Agent
For U.S, Bankruptcy Court
Eastern District of New York

 

Official Form 410
Proof of Claim 04/19

Read the Instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.

Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
explain in an attachment.

A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
Ful in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.

 

 

Identify the Claim
1. Who is th 4
creditor? = Quality Glatt NJ Corp

 

Name of the current creditor (the person or entity to be pald for this claim)

Other names the creditor used with the debtor

 

 

2. Has this clalm been
acquired from Zi no

 

 

  

 

 

 

someone else? CI Yes. From whom?
EOS Tas ape a Pea nae
3. Where should notices |= Where should notices to the creditor be sent? Where should payments to the creditor be sent? (if
and payments to the different) Saige Seo sa ass
t? 5 .
<= s= Quality Glatt c/o Isaac Nutovic
Federal Rule of Name Name
Bankruptcy Procedure .
(FRBP) 2002(g) 261 Madison Avenue, 26th Floor
Number Street Number Street
NY NY 10016
City State ZIP Code City State ZIP Code
Contact phone Contact phone

Contact email inutovic@nutovic.com Contact email

Uniform claim identifler for electronic payments in chapter 13 (if you use one):

 

4. Does this claim amend a No

one already filed? (} Yes. Claim number on court claims registry (if known)__ Filed on —______
MM 70D / YYYY

 

 

5. Doyouknowlfanyone Mf No

else has filed a proof moor
of clalm for this claim? Q Yes. Who made the earlier filing?

 

 

KF C/e -3
Officlal Form 410 Proof of Clalm . page 1

 

 
Case 1-lo-49204-nnl Doc 440 Filed lifzo/20 Entered Lif/2o/20 15°0UlD5

 

Glve Information About the Clalm as of the Date the Case Was Filed

 

6. Do you have any number WZ No

nue to Identifythe  (] Yes. Last 4 digits of the debtor's account or any number you use to identify the debtor: ____

 

7. How much Is the clalm? $ 457,372.35. Does this amount Include Interest or other charges?

UW No

QO ves. Attach statement itemizing interest, fees, expenses, or other
charges required by Bankruptcy Rule 3001(c)(2)(A).

 

8. What Is the basis ofthe | Examples: Goods sold, money loaned, lease, ‘services performed, personal Injury or wrongful death, or credit card.
?
a Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).

Limit disclosing information that [s entitled to privacy, such as health care Information.

Concession Agreement

 

 

9. Is all or part of the claim wi No
secured? C) Yes. The claim is secured by a lien on property.

Nature of property:

C) Real estate. If the claim is secured by the debtor's principal residence, file a Mortgage Proof of Claim
Attachment (Official Form 410-A) with this Proof of Claim.

{] Motor vehicle

QO) other. Describe:

 

Basls for perfection:

Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has
been filed or recorded.)

 

Value of property: $
Amount of the clalm that ls secured: §.

Amount of the claim that Is unsecured: §. (The sum of the secured and unsecured
amounts should match the amount in line 7.)

Amount necessary to cure any default as of the date of the petition:  §,

Annual Interest Rate (when case was filed) %

C) Fixed
QO) Variable

 

 

10. ts this clam basedona WWJ No
lease?
CJ Yes. Amount necessary to cure any default as of the date of the petition. $

 

 

11. Is this claim subjecttoa 2 No
right of setoff?
Cl Yes. Identify the property:

 

 

 

 

Official Form 410 Proof of Clalm page 2

 

 
 

Case 1-Llo-40204-nnl DOC 440 Filed lifzo/20 Entered Lif2o/20 15°0UlD5

 

12. ls all or part of the claim
entitled to priority under
11 U.S.C, § 507(a)?

Aclaim may be partly
priority and partly
nonpriority. For example,
in some categories, the
law limits the amount
entitted to priority.

WZ No

() Yes. Check aif that apply: Amount entitled to priority

( Domestic support obligations (Including alimony and child support) under
11 U.S.C. § 507(a)(1)(A) or (a)(1)(B). $

CL) Up to $2,775* of deposits toward purchase, lease, or rental of property or services for
personal, family, or household use, 11 U.S.C. § 507(a)(7).

Q Wages, salaries, or commissions (up to $12,475*) earned within 180 days before the
bankruptcy petition Is filed or the debtor's business ends, whichever is earlier.
11 U.S.C. § 507(a)(4).

C) Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8). $
CQ Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5). $
O) Other. Specify subsection of 11 U.S.C. § 507(a)(__) that applies. $

 

* Amounts are subject to adjustment on 4/01/16 and every 3 years after that for cases begun on or after the date of adjustment.

 

 

The person completing
this proof of claim must
sign and date It.

FRBP 9011(b).

If you file this claim
electronically, FRBP
§005(a)(2) authorizes courts
to establish local rules
specifying what a signature
is.

A person who files a
fraudulent clalm could be
fined up to $500,000,
imprisoned for up to §
years, or both.

18 U.S.C. §§ 152, 157, and
3571,

 

Check the appropriate box:

jam the creditor,

| am the creditor's attorney or authorized agent.
C) 1am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
C) lama guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.

| understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the
amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.

| have examined the information in this Proof of Claim and have a reasonable belief that the Information fs true
and correct.

| declare under penalty of perjury that the foregoing Is true and correct.

Executed on date 06/04/2019
MM? DD 7 YYYY

Sm WAS

Slgnature

 

Print the name of the person who Is completing and signing this clalm:

 

 

Name Isaac Nutovic

First name Middle name Last name
Title Attorney
Company

 

Identify the corporate servicer as the company if the authorized agent is a servicer,

 

 

Address

Number Street

City State ZIP Code
Contact phone Email

 

 

Official Form 410

Proof of Clalm page 3

 

 

 
